Day, J.
I. Appellant insists that the facts found do not warrant the judgment of the court, holding the raft liable for the service rendered by plaintiff.
Section 3698 of the Revision provides as follows : “ Any raft found in the waters of this State shall be liable for all debts contracted by the owner, agent, clerk or pilot thereof, on account of work done or services rendered for such raft.”
From the facts found, it appears that Sylvester was employed to act as pilot of the raft. In addition to acting as pilot, he had a contract with the owner, that he was to bear all the expenses for men and materials in running the raft, and was to be paid by the thousand feet. Sylvester employed plaintiff, and he performed service for the raft. Sylvester did not cease to be the pilot of the raft, because of the additional contract which he made with plaintiff; nor did such contract, in our opinion, deprive those rendering service for the raft, under a contract with, the pilot, of their right to a Men thereon. True, the owner may thus become liable for more than his contract with Sylvester, but for this, he has a right of action upon his contract;
The wise purposes of the statute would be easily defeated, if the laborers’ Men could be divested by such an agreement as was made in this case.
II. The defendant moved the court to grant a rehearing of the cause, “ for the reason that the court misunderstood the testimony of H. T. Secor, a witness in said cause, or that said witness failed to express himself as he intended to do when a witness on said trial.” In connection with this motion was submitted an affidavit of the witness, stating what he intended to testify; but which, however, fails to show that he did not testify as he intended, or that his testimony was not understood by the court.
We have, therefore, no means of determining that the court misunderstood the witness, but, as the motion was overruled, we must presume the contrary to be the fact.
We discover no error in the record. Affirmed.